DETAILED ACTION
Response to Amendment
The Amendment filed on May 02, 2022 has been entered. Claims 1-11 and 13-23 remain pending in the application, of which claims 20-23 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims and arguments have overcome each and every objection and 112(b), 102(a)(1), 102(a)(2), and 103 rejections previously set forth in the Non-Final Office Action mailed on January 31, 2022. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informality: “slide between” in line 10 should read “slide the mandrel between”.
Claim 19 is objected to because of the following informality: “slide between” in line 10 should read “slide the mandrel between”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. (EP 1362689 A2), hereinafter Ferrari, in view of Charriere et al. (WO 9616789 A1), hereinafter Charriere.
Regarding claim 1, Ferrari discloses a folding unit (shown circled in an annotated version of Figure 1 of Ferrari, hereinafter Figure 1x, below) for forming an empty cardboard box (6 in Figures 1 and 2), the folding unit (shown in Figure 1x below) comprising:
a mandrel (5 and 8 collectively in Figure 1) around which a blank (“blank”) is folded to form the empty cardboard box (6) (as shown in Figure 2, Paragraphs 0018-0021 of Machine Translation of EP 1362689 A2); and a folding head (“guides 9” described in Paragraph 0023 of Machine Translation of EP 1362689 A2, which is shown labeled as “folding head” in Figure 1x below) which supports the mandrel (5 and 8 collectively) (Paragraph 0023 of Machine Translation of EP 1362689 A2);
wherein the folding head (shown in Figure 1x below) supports the mandrel (5 and 8 collectively) so as to slide between a work position (shown circled in Figure 1x below) in which the mandrel (5 and 8 collectively) completely protrudes in a cantilever fashion from the folding head (apparent from Figure 1x below), and a transfer position (shown circled in Figure 1x below) in which the mandrel (5 and 8 collectively) moves backwards from the work position (shown circled in Figure 1x below) with a stroke that is greater than an axial extension of the empty cardboard box (6) (apparent when Figure 1x is viewed in relation to Figure 2, Paragraph 0021 of Machine Translation of EP 1362689 A2); and
wherein by moving from the work position (shown circled in Figure 1x below) to the transfer position (shown circled in Figure 1x below), the mandrel (5 and 8 collectively) is axially and completely unraveled from the empty cardboard box (6) that has just been formed (apparent when Figure 1x is viewed in relation to Figure 2, Paragraph 0021 of Machine Translation of EP 1362689 A2).

    PNG
    media_image1.png
    875
    1463
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Ferrari
However, Ferrari does not disclose: the mandrel comprises at least two parts that are mobile with respect to one another between an expanded configuration in which the at least two parts are further from one another so as to confer a maximum size to the mandrel, and a contracted configuration in which the at least two parts are closer to one another so as to confer a minimum size to the mandrel; and the mandrel is moved from the expanded configuration to the contracted configuration in order to unravel the mandrel from the empty cardboard box that has just been formed.
Charriere teaches that it was known to provide a mandrel (4 in Figure 4) comprising at least two parts (9 and 10 in Figures 4 and 5) that are mobile with respect to one another between an expanded configuration (the configuration in which pneumatic sleeve 19 is not filled with compressed air and does not pull 10 towards 9) in which the at least two parts (9 and 10) are further from one another so as to confer a maximum size to the mandrel (4), and a contracted configuration (the configuration in which pneumatic sleeve 19 is filled with compressed air and pulls 10 towards 9 against the bias of springs 23) in which the at least two parts (9 and 10) are closer to one another so as to confer a minimum size to the mandrel (4) (Page 5 line 198 – Page 6 line 224 of Machine Translation of WO 9616789 A1), wherein the mandrel (4) is moved from the expanded configuration (the configuration in which pneumatic sleeve 19 is not filled with compressed air and does not pull 10 towards 9) to the contracted configuration (the configuration in which pneumatic sleeve 19 is filled with compressed air and pulls 10 towards 9 against the bias of springs 23) in order to unravel the mandrel (4) from an empty sleeve (“closed sleeve” described in Page 1 lines 33-36, which is analogous to the empty cardboard box 6 of Ferrari) that has just been formed (Page 6 lines 223-224, Page 3 lines 97-100, and Page 4 lines 124-127 of Machine Translation of WO 9616789 A1), in order to allow a blank (“sleeve”) to be pulled off the mandrel (4) more easily (Page 6 lines 223-224 of Machine Translation of WO 9616789 A1) and allow the mandrel to accommodate different sizes of blanks (“sleeves”) having the same cross-sectional shape (Page 5 lines 191-195 of Machine Translation of WO 9616789 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the mandrel (5 and 8 collectively) of Ferrari so that it comprises at least two parts that are mobile with respect to one another between an expanded configuration in which the at least two parts are further from one another so as to confer a maximum size to the mandrel, and a contracted configuration in which the at least two parts are closer to one another so as to confer a minimum size to the mandrel, wherein the mandrel is moved from the expanded configuration to the contracted configuration in order to unravel the mandrel from the empty cardboard box (6 of Ferrari) that has just been formed, because doing so would allow the blank (“blank” of Ferrari) to be pulled off the mandrel more easily and allow the mandrel to accommodate different sizes of blanks having the same cross-sectional shape.
Regarding claim 2, Ferrari in view of Charriere teaches that:
the mandrel (5 and 8 collectively of Ferrari as modified in view of Charriere) is in the expanded configuration (the configuration in which pneumatic sleeve 19 of Charriere is not filled with compressed air and does not pull 10 of Charriere towards 9 of Charriere) when the blank (“blank” of Ferrari) is folded around the mandrel so as to form the empty cardboard box (6 of Ferrari) (because Charriere teaches in, Page 6 lines 210-224, Page 3 lines 92-100, and Page 4 lines 122-127, maintaining the expanded configuration of mandrel 4 until it is time to remove/unravel the sleeve from the mandrel); and
the mandrel (5 and 8 collectively of Ferrari as modified in view of Charriere) assumes the contracted configuration (the configuration in which pneumatic sleeve 19 of Charriere is filled with compressed air and pulls 10 of Charriere towards 9 of Charriere against the bias of springs 23 of Charriere) when the empty cardboard box (6 of Ferrari) is axially unraveled from the mandrel (because Charriere teaches in, Page 6 lines 212-224, Page 3 lines 97-100, and Page 4 lines 122-127, moving the mandrel 4 to the contracted configuration only when it is time to remove/unravel the sleeve from the mandrel).
Regarding claim 3, Ferrari in view of Charriere teaches that:
the expanded configuration (the configuration in which pneumatic sleeve 19 of Charriere is not filled with compressed air and does not pull 10 of Charriere towards 9 of Charriere) confers a maximum cross section to the mandrel (5 and 8 collectively of Ferrari as modified in view of Charriere), which is equal, without clearance, to an inner cross section of the cardboard box (6 of Ferrari) (because Charriere implicitly teaches, in Page 6 lines 210-224, Page 3 lines 92-100, and Page 4 lines 122-127, that the cross section of mandrel 4 in the expanded configuration is equal to the inner cross section of the sleeve); and
the contracted configuration (the configuration in which pneumatic sleeve 19 of Charriere is filled with compressed air and pulls 10 of Charriere towards 9 of Charriere against the bias of springs 23 of Charriere) confers a minimum cross section to the mandrel (5 and 8 collectively of Ferrari as modified in view of Charriere), which is smaller than the inner cross section of the cardboard box (6 of Ferrari) (because Charriere teaches, in Page 6 lines 212-224, Page 3 lines 97-100, and Page 4 lines 122-127, that the cross section of mandrel 4 in the contracted configuration is smaller than the inner cross section of the sleeve).
Regarding claim 4, Ferrari in view of Charriere teaches an actuation system (19 in Figure 5 of Charriere) which alternatively imparts the expanded configuration (the configuration in which pneumatic sleeve 19 of Charriere is not filled with compressed air and does not pull 10 of Charriere towards 9 of Charriere) and the contracted configuration (the configuration in which pneumatic sleeve 19 of Charriere is filled with compressed air and pulls 10 of Charriere towards 9 of Charriere against the bias of springs 23 of Charriere) to the mandrel (5 and 8 collectively of Ferrari as modified in view of Charriere) (because Charriere teaches in Page 6 lines 211-224 that actuation system 19 imparts the expanded configuration to mandrel 4 when it is not filled with compressed air and imparts the contracted configuration to mandrel 4 when it is filled with compressed air).
Regarding claim 5, Ferrari in view of Charriere teaches that mutual movement of the at least two parts (9 and 10 of Charriere) of the mandrel (5 and 8 collectively of Ferrari as modified in view of Charriere) determines variation of a cross section of the mandrel only in one direction (direction 12 in Figure 5 of Charriere) (because Charriere teaches in Page 6 lines 212-224 that mutual movement of parts 9 and 10 of mandrel 4 determines variation of the cross section of mandrel 4 only along direction 12 in Figure 5).
Regarding claim 7, Ferrari in view of Charriere teaches that a movable part (10 of Charriere) of the mandrel (5 and 8 collectively of Ferrari as modified in view of Charriere) is mounted in a cantilever fashion on a fixed part (9 of Charriere; or 9 and 6 collectively of Charriere) of the mandrel so as to linearly slide relative to the fixed part (clear from Figure 5 of Charriere, Page 5 line 196 – Page 6 line 224 of Charriere).
Regarding claim 13, Ferrari in view of Charriere teaches that the mandrel (5 and 8 collectively of Ferrari as modified in view of Charriere) axially translates from the work position (shown circled in Figure 1x above) to the transfer position (shown circled in Figure 1x above) so as to free the empty cardboard box (6 of Charriere) that has just been formed (it is apparent when Figure 1x is viewed in relation to Figure 2 of Ferrari that the mandrel axially translates along an inclined portion of the “folding head” when moving from the “work position” to the “transfer position” so as to free the empty cardboard box 6).
Regarding claim 14, Ferrari in view of Charriere teaches that the mandrel (5 and 8 collectively of Ferrari as modified in view of Charriere) is moved from the expanded configuration (the configuration in which pneumatic sleeve 19 of Charriere is not filled with compressed air and does not pull 10 of Charriere towards 9 of Charriere) to the contracted configuration (the configuration in which pneumatic sleeve 19 of Charriere is filled with compressed air and pulls 10 of Charriere towards 9 of Charriere against the bias of springs 23 of Charriere) when and only when the mandrel axially translates from the work position (shown circled in Figure 1x above) to the transfer position (shown circled in Figure 1x above) so as to free the empty cardboard box (6 of Charriere) that has just been formed (Because Ferrari discloses in Figure 2 that the mandrel is unraveled from empty cardboard box 6 when the mandrel axially translates from the work position to the transfer position, and Charriere teaches that the mandrel 4 only moves from the expanded configuration to the contracted configuration when the mandrel 4 is unraveled from the sleeve. Thus, Ferrari in view of Charriere teaches that the mandrel is moved from the expanded configuration to the contracted configuration when and only when the mandrel axially translates from the work position to the transfer position).
Regarding claim 19, Ferrari discloses a folding method for forming an empty cardboard box (6 in Figures 1 and 2), the folding method comprising the steps of:
folding a blank (“blank”) around a mandrel (5 and 8 collectively in Figure 1) supported by a folding head (“guides 9” described in Paragraph 0023 of Machine Translation of EP 1362689 A2, which is shown labeled as “folding head” in Figure 1x above) so as to form the empty cardboard box (6) (as shown in Figure 2, Paragraphs 0018-0021 and 0023 of Machine Translation of EP 1362689 A2);
wherein the folding head (shown in Figure 1x above) supports the mandrel (5 and 8 collectively) so as to slide between a work position (shown circled in Figure 1x above) in which the mandrel (5 and 8 collectively) completely protrudes in a cantilever fashion from the folding head (apparent from Figure 1x above), and a transfer position (shown circled in Figure 1x below) in which the mandrel (5 and 8 collectively) moves backwards from the work position (shown circled in Figure 1x above) with a stroke that is greater than an axial extension of the empty cardboard box (6) (apparent when Figure 1x is viewed in relation to Figure 2, Paragraph 0021 of Machine Translation of EP 1362689 A2); and
wherein by moving from the work position (shown circled in Figure 1x above) to the transfer position (shown circled in Figure 1x above), the mandrel (5 and 8 collectively) is axially and completely unraveled from the empty cardboard box (6) that has just been formed (apparent when Figure 1x is viewed in relation to Figure 2, Paragraph 0021 of Machine Translation of EP 1362689 A2).
However, Ferrari does not disclose: moving at least two parts of the mandrel relative to one another between an expanded configuration, in which the at least two parts are further from one another so as to confer a maximum size to the mandrel, and a contracted configuration, in which the at least two parts are closer to one another so as to confer a minimum size to the mandrel; and the mandrel is moved from the expanded configuration to the contracted configuration in order to unravel the mandrel from the empty cardboard box that has just been formed.
Charriere teaches that it was known to move at least two parts (9 and 10 in Figures 4 and 5) of a mandrel (4 in Figure 4) relative to one another between an expanded configuration (the configuration in which pneumatic sleeve 19 is not filled with compressed air and does not pull 10 towards 9), in which the at least two parts (9 and 10) are further from one another so as to confer a maximum size to the mandrel (4), and a contracted configuration (the configuration in which pneumatic sleeve 19 is filled with compressed air and pulls 10 towards 9 against the bias of springs 23), in which the at least two parts (9 and 10) are closer to one another so as to confer a minimum size to the mandrel (4) (Page 5 line 198 – Page 6 line 224 of Machine Translation of WO 9616789 A1), wherein the mandrel (4) is moved from the expanded configuration (the configuration in which pneumatic sleeve 19 is not filled with compressed air and does not pull 10 towards 9) to the contracted configuration (the configuration in which pneumatic sleeve 19 is filled with compressed air and pulls 10 towards 9 against the bias of springs 23) in order to unravel the mandrel (4) from an empty sleeve (“closed sleeve” described in Page 1 lines 33-36, which is analogous to the empty cardboard box 6 of Ferrari) that has just been formed (Page 6 lines 223-224, Page 3 lines 97-100, and Page 4 lines 124-127 of Machine Translation of WO 9616789 A1), in order to allow a blank (“sleeve”) to be pulled off the mandrel (4) more easily (Page 6 lines 223-224 of Machine Translation of WO 9616789 A1) and allow the mandrel to accommodate different sizes of blanks (“sleeves”) having the same cross-sectional shape (Page 5 lines 191-195 of Machine Translation of WO 9616789 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ferrari to incorporate the teachings of Charriere by moving at least two parts of the mandrel relative to one another between an expanded configuration, in which the at least two parts are further from one another so as to confer a maximum size to the mandrel, and a contracted configuration, in which the at least two parts are closer to one another so as to confer a minimum size to the mandrel, wherein the mandrel is moved from the expanded configuration to the contracted configuration in order to unravel the mandrel from the empty cardboard box (6 of Ferrari) that has just been formed, because doing so would allow the blank (“blank” of Ferrari) to be pulled off the mandrel more easily and allow the mandrel to accommodate different sizes of blanks having the same cross-sectional shape.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of Charriere in further view of Bacques et al. (FR 2829421 A1), hereinafter Bacques.
Regarding claim 6, Ferrari in view of Charriere teaches all the limitations of the claim except: mutual movement of the at least two parts of the mandrel determines variation of a cross section of the mandrel in two perpendicular directions.
Bacques teaches that it was known to provide a mandrel (70 in Figures 4 and 5) comprising at least two parts (71, 72, 73, and 74 in Figures 4 and 5), wherein mutual movement of the at least two parts (71, 72, 73, and 74) of the mandrel (70) determines variation of a cross section of the mandrel (70) in two perpendicular directions (78 and 83 in Figures 4 and 5) (Page 6 line 221 – Page 7 line 249), in order to allow boxes having two different transverse dimensions to be formed by the mandrel (70) (Page 3 lines 96-99, Page 6 lines 226-230).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the mandrel of Ferrari in view of Charriere so that mutual movement of at least two parts of the mandrel determines variation of a cross section of the mandrel in two perpendicular directions, as taught by Bacques, because doing so would allow boxes having two different transverse dimensions to be formed by the mandrel.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of Charriere in further view of Chalmers et al. (US 2,209,110), hereinafter Chalmers.
Regarding claim 17, Ferrari in view of Charriere teaches a packaging machine (shown in Figure 1 of Ferrari, as modified in view of Charriere) for manufacturing a package (6 in Figure 2 of Ferrari) comprising a cardboard box (Paragraphs 0021, 0001, and 0015 of Machine Translation of EP 1362689 A2), the packaging machine comprising:
the folding unit (shown circled in Figure 1x above, as modified in view of Charriere) of claim 1, in which an empty cardboard box (6 in Figure 2 of Ferrari) is manufactured (see 103 rejection of claim 1 above).
However, Ferrari in view of Charriere does not teach: the package further comprises a group of articles; and the packaging machine further comprises: an insertion unit, in which the group of articles is longitudinally inserted into the previously manufactured empty cardboard box; and a closing unit, in which open ends of the cardboard box are closed so as to complete manufacturing of the package.
Chalmers teaches that it was known to provide a packaging machine (shown in Figure 1) for manufacturing a package (shown in Figure 30) comprising a box (“wrapper” described in the right column of Page 7 lines 42-47) and a group of articles (“cigarettes”), the packaging machine comprising: an insertion unit (the portion of the packaging machine comprising 262, 237, and 193 in Figure 5), in which the group of articles (“cigarettes”) is longitudinally inserted (using 262 in Figure 5) into a previously manufactured empty box (the “finished wrapper” described in left column of Page 5 lines 10-16) (left column of Page 8 lines 1-60); and a closing unit (the portion of the packaging machine comprising 293, 294, 308, and 318 in Figures 27-29), in which open ends of the box are closed so as to complete manufacturing of the package (shown in Figure 30) (right column of Page 8 line 11 – left column of Page 9 line 30), in order to form a sealed package (shown in Figure 30) of cigarettes using the packaging machine (left column of Page 9 lines 26-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ferrari in view of Charriere to incorporate the teachings of Chalmers by providing the packaging machine of Ferrari in view of Charriere with: an insertion unit, in which a group of articles is longitudinally inserted into the previously manufactured empty cardboard box (6 of Ferrari); and a closing unit, in which open ends of the cardboard box are closed so as to complete manufacturing of the package; so that package (6 in Figure 2 of Ferrari) further comprises the group of articles; because doing so would achieve the predictable result of forming a sealed package of cigarettes using the packaging machine.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of Charriere in further view of Chalmers in further view of Arredondo (WO 2017055783 A1).
Regarding claim 18, Ferrari in view of Charriere in further view of Chalmers teaches that the group of articles (“cigarettes” of Chalmers) comprises at least two homogenous articles (two identical “cigarettes” of Chalmers) (apparent from Figures 27 and 28 of Chalmers).
However, Ferrari in view of Charriere in further view of Chalmers does not teach: the group of articles comprises at least two heterogeneous articles; and a formation unit is provided, which forms the group of heterogeneous articles and supplies the group of articles to the insertion unit.
Arredondo teaches that it was known to provide: a group of articles (the “three lines of smoking articles” mentioned in Page 7 lines 1-8) comprises at least two heterogeneous articles (a smoking article of type S1 and a smoking article of type S2 shown in Figure 2) (Page 8 line 24 – Page 9 line 30); and a formation unit (2-6 collectively in Figure 1) which forms the group of heterogeneous articles (the “three lines of smoking articles” mentioned in Page 7 lines 1-8) and supplies the group of articles to an insertion unit (7 in Figure 1) (Page 6 line 5 – Page 9 line 30); in order to provide a random mixture of different types of articles in each formed package (the “finished pack of smoking articles” mentioned in Page 7 lines 27-31) and thereby provide a consumer with a surprising variety of articles in each formed package (Page 8 line 24 – Page 9 line 30, Page 13 line 10 – Page 14 line 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ferrari in view of Charriere in further view of Chalmers to incorporate the teachings of Arredondo by: modifying the group of articles (“cigarettes” of Chalmers) so that it comprises at least two heterogeneous articles; and providing a formation unit (the portion of the packaging machine of Chalmers comprising 211-218, 228, and 229) which forms the group of heterogeneous articles and supplies the group of articles to the insertion unit (comprising 262, 237, and 193 of Chalmers), because doing so would provide a random mixture of different types of articles in each formed package and thereby provide a consumer with a surprising variety of articles in each formed package.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 8-11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art taken alone or in combination fails to disclose or render obvious a folding unit comprising: a mandrel around which a blank is folded to form the empty cardboard box; and a folding head which supports the mandrel; wherein the folding head supports the mandrel so as to slide between a work position in which the mandrel completely protrudes in a cantilever fashion from the folding head, and a transfer position in which the mandrel moves backwards from the work position with a stroke that is greater than an axial extension of the empty cardboard box; and wherein the folding head supports at least one locking element, which is arranged on a side of the mandrel and is movable between a locking position, in which the at least one locking element is pressed against a corresponding side wall of the mandrel, and a release position, in which the at least one locking element is far from the corresponding side wall of the mandrel.
The combination of these limitations makes dependent claim 8 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claims 9-11, they are indicated as containing allowable subject matter solely because they depend from claim 8 which contains allowable subject matter as explained above.
Regarding claim 15, the prior art taken alone or in combination fails to disclose or render obvious a folding unit comprising: a mandrel around which a blank is folded to form the empty cardboard box; and a folding head which supports the mandrel, wherein the folding head supports the mandrel so as to slide between a work position in which the mandrel completely protrudes in a cantilever fashion from the folding head, and a transfer position in which the mandrel moves backwards from the work position with a stroke that is greater than an axial extension of the empty cardboard box; a folding drum that rotates with a continuous motion around a first rotation axis and supports the folding head provided with the mandrel so as to move the folding head between a feeding station in which the blank is coupled to the mandrel and a transfer station in which the empty cardboard box is released from the mandrel; and folding means, which are arranged between the feeding station and the transfer station and which fold the blank into a tubular shape around the mandrel so as to form the empty cardboard box.
The combination of these limitations makes dependent claim 15 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claim 16, it is indicated as containing allowable subject matter solely because it depends from claim 15 which contains allowable subject matter as explained above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731                                                                                                                                                                                                  
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731